Citation Nr: 0806766	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-33 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Legal Custodian 

ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in December 2007 (i.e. 
a video hearing).  The hearing transcript has been associated 
with the claims file.  

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed with a 
cardiovascular disorder.

2.  A chronic sleep disorder was not incurred in service, and 
the veteran has not had continuity of symptomatology since 
service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiovascular 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for a sleep disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In August and October 2004, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was subsequently provided notice of 
the effective date and disability rating regulations in March 
2006, in accord with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the March 2006 notice postdated 
the initial adjudication, the claim was subsequently 
readjudicated, and no prejudice is apparent from the record.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).  The VA has also done everything reasonably possible 
to assist the veteran with respect to the claim for benefits, 
such as obtaining medical records and providing a personal 
hearing.  Based on the foregoing, the Board finds the duty to 
notify and assist satisfied.  

Initially, Board notes that the record contains contentions 
that the disorders on appeal are secondary to a craniotomy, 
conducted to remove skin lesions caused by Agent Orange.  
Service connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  Service connection is 
not in effect for "brain lesions" or residuals of 
craniotomy, however.  See December 2005 Rating Decision.  
Consequently, service connection cannot be granted for a 
cardiovascular or sleep disorder as secondary to the 
"lesions" or craniotomy.  

The record also contains claims of entitlement to service 
connection on a direct basis.  Service connection may be 
granted for a disability resulting from injury or disease 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  To establish service connection for 
the claimed disorder, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

The service medical records do not report complaints or 
treatment for a heart problem, and the April 1970 separation 
examination reports normal findings for the heart, a negative 
chest X-ray, and negative histories as to "palpitation or 
pounding heart" or "high or low blood pressure".  Post-
service medical records generally report normal findings for 
the heart and cardiovascular system, and the records do not 
report any finding or diagnoses of cardiovascular disease.  
Although some VA chest X-ray and electrocardiogram (ECG) 
records do report findings of cardiomegaly (May 2001 X-ray 
record), sinus bradycardia (September and October 2002 ECGs), 
and sinus arrhythmia (October 2002 ECG), subsequent X-ray and 
ECG records report normal findings for the heart, and these 
particular "abnormal" finding are never discussed or linked 
to a cardiovascular condition.  Cardiomegaly, sinus 
bradycardia, and arrhythmia are not "disabilities" for 
which service connection can be granted; they are symptoms 
which, without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  As stated above, the evidence does 
not indicate that a cardiovascular "disability" has been 
diagnosed, consequently, service connection must be denied.  

Service connection is also not warranted for a sleep 
disorder.  Although an October 1969 service medical record 
reports the veteran's history of having "difficulty with 
initial sleep disturbance," the record indicates that the 
difficulty was due to anxiety, and no sleep disorder was 
diagnosed.  Subsequent service medical records do not report 
a history of an ongoing sleep disturbance, and the April 1970 
separation examination record reports a negative history as 
to trouble sleeping.  Post-service medical records also do 
not report any finding or complaint of a sleep disorder, 
though many records indicate that the veteran was asked about 
his sleep habits.  See generally VA treatment records.  

At his personal hearing, the veteran testified that he did 
not have a sleep disorder in the Army but that it developed 
after an incident in 1983 and has continued since that time.  
The Board initially notes that the veteran has not been 
diagnosed with a sleep disorder.  The veteran is competent to 
report that he has sleep problems, however, and, for this 
decision, the Board will assume that the veteran has a 
current sleep disorder.  Consequently, the issue is whether 
the current sleep disorder is related to service.  

Although the evidence indicates that the veteran had a sleep 
disturbance in October 1969, the evidence, to include the 
veteran's testimony, does not indicate that this sleep 
disturbance was chronic or that it was a true disorder, 
rather than a symptom of the veteran's anxiety.  When a 
condition noted in service is not shown to be chronic, or 
where chronicity might be legitimately be questioned, 
continuity of symptomatology is required to support the 
claim.  See 38 C.F.R. § 3.303.  In this case, because the in-
service finding of sleep disturbance is not shown to be a 
chronic disability, continuity of symptomatology is required.  
The post-service medical evidence does not indicate 
continuity of symptomatology, however; and the veteran has 
testified that his sleep disorder has only existed since 
1983.  Consequently, service connection must be denied.  


ORDER

Service connection for a cardiovascular disorder is denied.  

Service connection for a sleep disorder is denied.  


REMAND

An October 1969 service medical record reports that the 
veteran had two "serious incidents" in ten days, both of 
which occurred while the veteran was intoxicated with 
alcohol.  The examiner noted the veteran's history of a 
significant increase in alcohol consumption since arriving in 
Vietnam, in addition to anxiety about his family and a sleep 
disturbance.  The record reports that the veteran appeared 
outwardly calm and rational, but the examiner found that the 
fact that the veteran had been involved in many incidents 
while under the influence of alcohol indicated that the 
veteran had a latent hostility, particularly as related to 
racial discrimination.  The examiner noted that while 
speaking to the veteran, the veteran had a "rage reaction" 
and talked about people with whom he needed to "get even."  
The examiner added that the veteran "grossly exaggerated" 
the degree of racism directed against him, noting that the 
"few incidents that [the veteran was] able to recall 
prove[d] to be very minor."  

A subsequent October 1969 psychiatric consult record reports 
the veteran's history of increased anxiety since going to 
Vietnam due to constant concern over the welfare of his 
family.  The veteran reported that he had increased his 
alcohol consumption, and he believed the increase was due to 
problems, particularly racial conflicts, that he had 
experienced in Vietnam.  The examiner noted that the veteran 
showed marked emotional immaturity and much underlying 
hostility which was brought out by his heavy drinking.  The 
examiner stated that there was no evidence of neurosis or 
psychosis, finding that the veteran was responsible for his 
actions.  The veteran was ordered to stop drinking alcohol 
and placed on a tranquilizer.  

The April 1970 separation examination reported normal 
findings for the psychiatric system, with a negative history 
of "depression or excessive worry" or trouble sleeping.  

The veteran's sister has reported that the veteran's 
personality markedly changed in service, and post-service 
medical records report treatment for substance abuse and 
psychiatric issues since 1984, with a history of early 
psychiatric treatment, and diagnoses of alcohol dependence, 
organic brain syndrome, and antisocial personality with 
schizoid features, dementia, affective disorder, generalized 
anxiety disorder, and alcoholic psychosis.  

In light of the evidence of behavioral problems in service, 
the veteran's sister's testimony, and the multitude of post-
service diagnoses, the VA finds that the requirements of 38 
U.S.C.A. § 5103A(d) are met, and a VA examination and opinion 
is needed to ensure that this claim is fairly adjudicated.



Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any psychiatric disorder.  
For any disorder diagnosed, the examiner 
is requested to state, with rationale, 
whether it is at least as likely as not 
that the disorder was incurred in or is 
otherwise causally related to service.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


